Beck, J.
The charge of the court was not erroneous for any of the reasons assigned in the exceptions thereto. The case was fairly submitted on the real issues. The remarks of counsel which are complained of in the motion for a new trial, and which are assigned as a ground for a new trial, while unauthorized by the evidence and of such a character as to call for a rebuke from the court, were not of such inflammatory or prejudicial nature as to work a reversal of the judgment refusing a new trial.

Judgment affirmed.


All the Justices concur, except Bill, J., not presiding.